Exhibit 10.1

 

Forest Oil Corporation

2006 Annual Incentive Plan

 

Summary

 


PLAN OBJECTIVES

 

The Annual Incentive Plan (the “Plan”) has been designed to meet the following
objectives:

 

•                  Provide an annual incentive plan framework that is
performance-driven and focused on objectives that are critical to the Company’s
success.

 

•                  Offer competitive cash compensation opportunities to all key
employees.

 

•                  Reward outstanding achievement.

 


BASIC PLAN CONCEPT

 

The Plan generally provides annual incentive awards, which will be determined
primarily on the basis of the Company’s consolidated results on selected
financial, operating and other performance measures. However, business unit or
department performance and individual performance will also be considered in
determining the actual participant award payout. Therefore, the Company shall
have the flexibility to adjust individual awards to reflect individual or team
performance.

 


PERFORMANCE MEASURES AND WEIGHTS

 

Each year the Company will establish the threshold, target and outstanding
performance levels on each performance measure and its appropriate weighting.
These performance measures and their weighting will be reviewed (and modified,
if appropriate) in light of changing Company priorities and strategic
objectives.

 

The recommended 2006 Company performance measures and their respective
weightings are described in detail on Attachment I.

 


AWARD OPPORTUNITIES

 

The 2006 Plan target awards for Plan participants by position (expressed as a
percentage of annual salary) are set forth on Attachment II.

 

--------------------------------------------------------------------------------


 

Plan Administration

 

The Plan will be administered by the Compensation Committee (“Committee”) of the
Board of Directors and the President and Chief Executive Officer (“CEO”) (for
all positions except his own). Certain elements of the Plan administration will
be delegated to the senior Human Resources executive of the Company. The
Executive Vice President and Chief Financial Officer will verify the performance
calculation for the performance and operating measures in consultation with the
Senior Vice President, Corporate Planning and Development who shall be
responsible for the estimation of the Company’s oil and gas reserves.

 

Actual performance goals, standards, award determinations and modifications to
the Plan design must be approved by the Committee.

 

Measure

 

Weighting (Example)

 

 

 

 

 

Total Shareholder Return

 

15

%

Cash Cost

 

15

%

Acquisitions

 

20

%

Production

 

30

%

Rate of Return on Capital Investments

 

20

%

Total Financial and Operating

 

100

%

 

Once the total bonus pool has been established following the performance
calculations, the President & CEO shall have the discretion to distribute bonus
monies within business units and the corporate group or to move monies from one
group to another, and to allocate incentive monies to individuals, based on his
assessment (with advice of other senior managers) as to individual or group
performance.

 


TARGETS

 

Targets for the total Plan will be set consistent with the following:

 

•                  Threshold – Minimum level at which payout occurs. The
threshold percentage is 25% of the target award percentage.

 

•                  Target – Level at which the participant receives the target
award percentage.

 

•                  Outstanding – Level at which the participant receives 200% of
the target award percentage.

 

Completion percentages between Threshold, Target and Outstanding will be
determined, with the exception of Total Shareholder Return, by interpolation.
Completion for results above Outstanding will be directly proportional to the
change in completion between Target and Outstanding.

 

The Completion Percentage for Total Shareholder Return is defined on the page
describing the Total Shareholder Return measure. Targets shall be adjusted for

 

--------------------------------------------------------------------------------


 

material changes made during the year to the business plan or scope thereof, or
to the capital expenditure budget.

 


MAXIMUM COMPLETION

 

Although there will be no limit on completion of individual financial measures,
completion for the total Plan will be limited to 200% of target.

 


PERFORMANCE LEVELS

 

Performance levels will be set for individual measures. Results below the
Threshold will equate to a zero completion percentage.

 

A minimum 25% completion threshold is required for the total Plan.

 


COMPLETION CALCULATION

 

Completion for total financial measures will be the sum of the weighted
completion for each individual measure. Completion for each individual measure
will be equal to the completion percentage of each measure times the weighting
for that measure.

 


PROPERTY SALES

 

In computing results, non-budgeted property sales are not to be considered. To
avoid non-budgeted property sales from affecting results, they will be
incorporated into performance measures as though they had been budgeted.

 


PARTICIPANTS

 

The CEO shall determine which employees are to be participants in the Plan. If a
participant’s employment with the Company is terminated for any reason prior to
payment, no bonus award will be paid.

 

The CEO is authorized to establish and adjust at his discretion the target award
percentages for Plan participants. Plan participants who change positions and/or
have their individual target incentive levels changed during the Plan year will
have their award prorated accordingly. All awards paid will be rounded to the
nearest $100.

 

Incentive compensation awards will be calculated based upon the participant’s
base salary in effect at the end of the Plan year or earned salary if the
participant was a new hire during the year.

 


BOARD OF DIRECTORS’ DISCRETION

 

The granting of any and all individual incentive compensation awards is at the
discretion of the Forest Oil Corporation Board of Directors.

 

--------------------------------------------------------------------------------


 

Forest Oil Corporation

Financial Measure

Total Shareholder Return

 


OBJECTIVE

 

Measure Total Return to Shareholders relative to a peer group.

 


DEFINITION

 

Total Return to Shareholders equals year-end share price plus common dividends
per share paid (plus capital returned to shareholders through share repurchase)
during the Plan year minus the beginning share price divided by beginning share
price.

 


SHARE PRICE

 

Year-end share price shall be defined as the closing price on the last trading
day in December of each year. The beginning share price shall be defined as the
closing price on the last trading day in December of the prior year (for 2006,
$30.523 on December 30, 2005).

 

In the event either the Company or a member of the peer group is acquired for
cash, the year-end share price shall be defined as the cash purchase price per
share. If a member of the peer group is acquired for stock, the year-end share
price shall be defined as the exchange ratio multiplied by the closing price of
the acquirer on the last trading day of the year. In an acquisition involving
both cash and stock, each component of the purchase price will be measured as
described above to calculate a pro forma year-end stock price.

 


COMPLETION PERCENTAGE

 

The completion percentage shall be as detailed below.

 


PEER GROUP

 

The peer group shall be defined as the following list of companies, which
currently comprises 10 companies including Forest Oil Corporation. A listing of
peer group companies is as follows:

 

1.               Delta Petroleum Corp.

2.               Forest Oil Corporation

3.               Bill Barrett Corp.

4.               St. Mary’s Land & Exploration

5.               Cabot Oil & Gas

6.               Range Resources

7.               KCS Energy, Inc.

8.               Cimarex Energy Co.

9.               Whiting Petroleum

10.         Encore Acquisition Corporation

 

--------------------------------------------------------------------------------


 


COMPLETION PERCENTAGES

 

The Completion Percentages will be based on a ranking of Total Shareholder
Return over one year for the 10 companies as follows:

 

1st

 

–

200% Completion

2nd

 

–

175% Completion

3rd

 

–

150% Completion

4th

 

–

100% Completion

5th

 

–

75% Completion

6th

 

–

50% Completion

7th

 

–

0% Completion

8th

 

–

0% Completion

9th

 

–

0% Completion

10th

 

–

0% Completion

 

--------------------------------------------------------------------------------


 

Forest Oil Corporation

Financial Measure

Cash Cost

 

OBJECTIVE

 

Measure cash cost on an annual basis.

 

DEFINITION

 

Corporate:  The sum of direct operating expense and expensed workovers, but
excluding ad valorem taxes, transportation expense and total expensed G&A for
the Company, divided by total production for the Company measured in MCFE.

 

Business Unit:  The sum of direct operating expense and expensed workovers, but
excluding ad valorem taxes, transportation expense, allocated corporate G&A
expense for the business unit, and total expensed G&A administrative costs for
the Company, divided by production for the business unit measured in MCFE.

 

Cash Cost excludes production severance taxes. Additionally, the calculation of
Cash Cost for the Canadian business unit shall be calculated at the Plan
exchange rate ignoring any variance between the actual exchange rate and the
exchange rate assumed in the Plan.

 

TARGETS

 

Measured against an approved Annual Plan with:

 

•                  Threshold equal to achievement of 105% of Business Plan
objective.

 

•                  Target equal to achievement of 100% of Business Plan
objective.

 

•                  Outstanding equal to achievement of 90% of Business Plan
objective.

 

--------------------------------------------------------------------------------


 

Forest Oil Corporation

Financial Measure

Acquisitions

 

OBJECTIVE

 

Measure on a yearly basis the amount of oil and gas, converted to Bcfe, acquired
by the Company.

 

DEFINITION

 

The target objective for 2006 Acquisitions is to replace the 2006 Production
target of 114.0 Bcfe.

 

Acquisitions are calculated by adding the volumetric amount of estimated proved
reserves acquired by any method by the Company in 2006. Acquisition metrics
shall not be less favorable than an average of $2.00 per Mcfe (prior to deferred
tax gross-up) for total acquired proved reserves in 2006.

 


TARGETS

 

•                  Threshold is an amount shown on Attachment 1B.

 

•                  Target is an amount shown on Attachment 1B.

 

•                  Outstanding is an amount shown on Attachment 1B.

 

--------------------------------------------------------------------------------


 

Forest Oil Corporation

Operating Measure

Production

 

OBJECTIVE

 

Measure net production on an annual basis.

 

DEFINITION

 

Net production equals total net production (after royalty and other burdens)
equal to that set forth in the annual Business Plan.

 

The calculation of net production volumes for the Canadian business unit shall
be calculated as if Plan oil and gas prices were experienced, with no volume
adjustments being made for higher or lower prices.

 

TARGETS

 

Measured against an approved Annual Plan with:

 

•                  Threshold equal to achievement of 95% of Business Plan
objective.

 

•                  Target equal to achievement of 100% of Business Plan
objective.

 

•                  Outstanding equal to achievement of 110% of Business Plan
objective.

 

--------------------------------------------------------------------------------


 

Forest Oil Corporation

Financial Measure

Rate-of-Return on Capital Investments

 


OBJECTIVE

 

Measure on a yearly basis, the pre-tax rate-of-return (“ROR”) on all capital
projects.

 

DEFINITION

 

Pre-tax rate-of-return on all capital projects during the year including
drilling projects, acquisitions, recompletions, land lease, seismic and
capitalized G&A. The price assumptions to be utilized will be those utilized for
the Investment Results Report (“IRR”) and any prices hedged (for the associated
volumes) in direct connection with an acquisition. In evaluating the
accomplishment of this objective, the Compensation Committee will take into
account all revisions to estimated proved reserves made in 2006.

 

TARGETS

 

Measured against an approved annual Plan with:

 

•                  Threshold is equal to the ROR indicated on Attachment 1D.

 

•                  Target is equal to the ROR indicated on Attachment 1D.

 

•                  Outstanding is equal to the ROR indicated on Attachment 1D.

 

--------------------------------------------------------------------------------